Opinion by Judge GRABER; Concurrence by Judge FERGUSON; Partial Concurrence and Partial Dissent by Judge REINHARDT.
*1095OPINION
GRABER, Circuit Judge.
In this appeal, we consider the extent to which the First Amendment and due process guarantees are implicated when a graduate student’s thesis committee declines to approve a thesis that meets academic and professional standards in all respects except one: The acknowledgments section does not conform to established academic and professional standards. We conclude that the Amendment does not require university professors to assign a passing grade to such a thesis. We further hold that the university’s review procedures satisfied due process. Accordingly, we affirm the district court’s grant of summary judgment in favor of Defendants, who are university professors and officials. However, we remand the case for the district court to address a state constitutional claim that it did not resolve.
FACTUAL AND PROCEDURAL BACKGROUND
Plaintiff Christopher Brown was a master’s degree candidate in the Department of Material Sciences at the University of California at Santa Barbara (“UCSB”), a public university. In order to earn a master’s degree, Plaintiff was required to write a thesis under the guidance and subject to the approval of his thesis committee: Defendants Dr. Galen Stucky (Plaintiffs thesis advisor), Dr. Daniel Morse, and Dr. Fred Lange.
Rules governing the content and structure of master’s theses, and the procedures for submitting those theses for approval, are contained in UCSB’s Graduate Student’s Handbook 1998-99 (Sept.1998) (“Handbook”) and in the UCSB Guide to Filing Theses and Dissertations (Feb.1998) (“Guide”). The Guide notes that one of the pedagogical purposes of the thesis project is to educate students about how to communicate research results in their chosen disciplines: “The essence of academic research is shared results. Each discipline has a relatively standard method of presenting research results so that other researchers can find and build on past work.” Guide at 1. With respect to the content of a thesis or dissertation, the Guide states:
You and your committee are responsible for everything between the margins. The organization, presentation, and documentation of your research should meet the standards for publishing journal articles or monographs in your field. For general information, consult any standard style guide (such as Strunk and White, Turabian, or The University of Chicago Manual of Style). For discipline-specific questions, consult your faculty committee and/or a style sheet from a journal in your discipline.
Id. (emphasis added).
The Guide also provides the general criteria for an optional “Dedication and/or Acknowledgments” section of a student thesis: “You may wish to dedicate this work to someone special to you or to acknowledge particular persons who helped you. Within the usual margin restrictions, any format is acceptable for these pages.”
One of the style manuals to which the Guide refers further clarifies the criteria for acknowledgments sections contained in scholarly papers. See Kate L. Turabian, A Manual for Writers of Term Papers, Theses, and Dissertations §§ 1.9, 1.26 (Univ. of Chi. Press, 6th ed.1996). With respect to acknowledgments, it states:
In the acknowledgments, the writer thanks mentors and colleagues, lists the individuals or institutions that supported the research, and gives credit to works cited in the text for which permission to reproduce has been granted. Although one might wish to acknowledge special *1096assistance such as consultation on technical matters or aid in securing special equipment and source materials, one may properly omit formal thanks for the routine help given by an adviser or thesis committee. The generic heading ACKNOWLEDGMENTS, which appears only on the first page, is in uppercase and centered over the text.
Id. § 1.26.1
The Handbook elaborates further on the supervisory role of the thesis committee with respect to the content of a master’s thesis:
Students, in conjunction with the faculty who supervise the writing of the dissertation, are responsible for the quality of scholarship in theses and dissertations, including presentation in a format that conforms to disciplinary standards. Faculty should not approve a dissertation that fails to address disci plinary and/or departmental standards.
Handbook at 12 (emphasis added).
In the spring of 1999, Plaintiff brought his thesis, “The Morphology of Calcium Carbonate: Factors Affecting Crystal Shape,” to his committee for final approval. Plaintiff did not include an acknowledgments section of any kind in the document that he delivered to his committee. All three committee members signed an approval page stating, “This Thesis of Christopher Brown is approved.” (Emphasis added.) In accordance with UCSB rules, that approval page became the second page of the thesis.
After he had obtained the signature page from his committee, Plaintiff inserted an additional, two-page section into his thesis without the knowledge or consent of his committee members. That section, entitled “Disaeknowledgements,” began: “I would like to offer special Fuck You’s to the following degenerates for of being an ever-present hindrance during my graduate career....” It then identified the Dean and staff of the UCSB graduate school, the managers of Davidson Library, former California Governor Wilson, the Regents of the University of California, and “Science” as having been particularly obstructive to Plaintiffs progress toward his graduate degree. Plaintiff later explained that he had not revealed the section to the members of his committee because he feared that they would not approve it.
UCSB rules require that graduate students file their approved theses or dissertations in the university’s library as a prerequisite to earning a degree. In June of 1999, Plaintiff attempted to file his thesis, including the unapproved “Disacknow-ledgements” section, with the library. Defendant Charles Li, the Dean of the Graduate Division of UCSB, was alerted to the presence of the “Disaeknowledgements.” Dean Li, in turn, referred the issue to Plaintiffs thesis committee.
During June and July, Plaintiff met with members of his committee and with Dean Li to discuss the “Disaeknowledgements.” He also met with the UCSB Ombudsper-son and with the Dean of the UCSB School of Engineering. Plaintiff drafted an alternative version of the section, eliminating the profanity.
*1097The committee members agreed that the “Disacknowledgements” section (even in its nonprofane form) did not meet professional standards for publication in the field. They notified Plaintiff of their decision in a memorandum dated August 5, 1999. That memorandum, written by Dr. Stucky, read in part:
1) The Dissertation Committee stands by its approval of the thesis (dissertation) as it was presented by you to the Committee for their evaluation, review and approval; and, subsequently signed by the members of the Dissertation Committee.
2) The disacknowledgement was not submitted to the Dissertation Committee or to the Graduate Division of the University of California, but for deposition in the Library without knowledge of either the Dissertation Committee or the Graduate Division. It is the understanding of the Dissertation Committee members who reviewed your thesis that the signatures of the Dissertation Committee members are a guarantee that the presentation and content of the entire thesis meets the standards and requirements of the Department, College, and the University of California to whom the thesis is submitted for the appropriate advanced degree. The addition or removal of material from a dissertation after the examination, evaluation and signed approval of the original materials that are presented by the candidate to the Committee; and, the subsequent presentation to the scientific community and to the University of such a modified dissertation under the approval signatures of the Committee given only for the original Dissertation presentation to the Committee without the consent of the Committee for the addition or removal of material, is unacceptable to the Committee.
In the August 5 memorandum, the committee also commented that it had consulted with counsel and determined that a thesis or other scientific manuscript is not a “public forum.” The committee further said that it would not approve the addition of the “added materials]” to the original, approved thesis, nor would it approve a thesis that contained them.
On the same date, Dean Li wrote a letter to Plaintiff, informing him that his degree would be conferred upon the approval of his thesis. The letter further noted that approval would be forthcoming as soon as Plaintiff removed his “Disack-nowledgements.” It outlined Plaintiffs avenues of appeal, should he opt to challenge the committee’s decision not to approve the new version of the thesis.
Plaintiff declined to remove the “Disack-nowledgements.” Instead, he submitted a written appeal to the Academic Affairs Committee (AAC) of the Department of Material Sciences. The AAC considered Plaintiffs appeal and unanimously rejected it in a written decision. The AAC reasoned that the entire paper, not merely the technical content of the thesis, was subject to the review and approval of the thesis committee — just as the entirety of a scientific paper would be subject to the review and approval of the editorial board of any publication to which it was submitted. The AAC articulated the standard for an acknowledgment section:
An Acknowledgment section in a scientific paper is relevant only as a vehicle for the author to give proper credit to people or organizations that have contributed to make possible the technical work being reported. In the case of a thesis this could include faculty, post-docs, fellow students, and laboratory staff who have helped the student with ideas, setting up experiments, clarifying difficult questions, etc. A student is also expect*1098ed to thank the agency that has provided funding for his/her assistantship and research expenditures. Under the same premise, the student is given a certain latitude in a thesis to thank his/her parents, spouse, family or close friends who have provided moral or financial support through his/her education. The student is encouraged to have an Acknowledgment section as part of teaching him/her proper professional conduct.
The AAC determined that Plaintiffs “Disacknowledgements” did not meet that standard. It concluded that the section was otherwise irrelevant to the content of his thesis. The AAC reminded Plaintiff that several other avenues were open to him for disseminating the opinions contained in the “Disacknowledgements” and observed that it was common in the field for “technical material removed from a paper on the ground of irrelevancy to be published separately.” The decision additionally noted the rights of the committee members not to be associated, through their approval, with the content of the “Disacknowledgements” section. Finally, the AAC commented that Plaintiffs conduct was unprofessional in later inserting the material into his thesis without the knowledge or approval of his thesis committee.
Plaintiff appealed the AAC’s decision to the Associate Dean of the Graduate Division, Diane Mackie. After reviewing the file, Dean Mackie denied the appeal.
Next, Plaintiff appealed to the UCSB Graduate Council, to which he submitted extensive written material. The Graduate Council rejected Plaintiffs appeal in a written decision. It reasoned that, under the university’s regulations, the entirety of Plaintiffs thesis was subject to the approval of his thesis committee, and the “committee members [were] within their rights to withdraw their approval, as they do not approve of your added section.” The Graduate Council additionally found that Plaintiff had been denied a degree only because he had not completed one of the prerequisites to completing a master’s degree: filing a thesis approved by the committee. The Graduate Council suggested two ways in which Plaintiff could complete his degree:
1) seek approval of your entire thesis from your current committee, including the content of any acknowledge-ments/dedication section. All sections of your thesis are subject to their editing and approval.
or.
2) seek to change the membership of the committee, subject to the approval of your department and the Graduate Division and appropriate university regulations. Submit your complete thesis with the new committee and meet all editing or research requirements imposed by that committee.
Plaintiff chose not to pursue either option proposed by the Graduate Council. Instead, he filed a grievance with the Academic Freedom Committee (AFC). He presented his case orally to the Chair of the AFC and in writing to the full AFC. The AFC rejected his grievance. It reasoned that the rules for filing theses did not impermissibly restrict academic freedom and that Plaintiff had failed to follow those rules.
By January 2000, Plaintiff had exceeded the time limit for completing his master’s degree and was, therefore, placed on academic probation in accordance with preexisting UCSB policy. Dean Li notified Plaintiff that if he failed to complete his degree by the end of the Spring Quarter of 2000, then the Department of Material Sciences would be asked to recommend either academic disqualification or continued academic probation. On April 18, 2000, near the end of Spring Quarter, Dean Li sent a *1099memorandum to the Department, asking for its recommendation as to Plaintiffs academic status. On May 16, 2000, the Department recommended that Plaintiff receive his degree, based on the draft of the thesis that had received approval, despite Plaintiffs failure to comply with the requirements for earning his degree. UCSB followed the recommendation and awarded Plaintiff his degree. However, because Plaintiff has not filed the approved version of his thesis with the UCSB library, the thesis has not been added to the library’s archive of theses.
Plaintiff initiated this § 1983 action on June 16, 2000. His complaint alleged three claims: (1) that Defendants (the Dean of the UCSB Graduate Division, the Chancellor of UCSB, the members of Plaintiffs thesis committee, and the Director of the UCSB library) violated his First Amendment rights by “withholding” his degree and by their “conduct”; (2) that Defendants violated his right to procedural due process by withholding his degree without having provided him a formal hearing; and (3) that Defendants’ refusal to grant his degree unless he removed the “Disacknowledgements” violated article I, section 2, of the California Constitution. Plaintiff sought damages, declaratory relief, and an injunction to compel Defendants to place Plaintiffs thesis, including the “Disacknowledgements,” in the UCSB library.
Defendants moved for summary judgment on the federal claims. They argued that they were entitled to qualified immunity on the damages claims and that Plaintiff was not entitled to injunctive relief. The court permitted Plaintiff to conduct limited discovery.
After discovery, Plaintiff filed a memorandum in opposition to summary judgment. He attached, as an exhibit to the memorandum, several other students’ acknowledgments sections approved by UCSB faculty, including three approved by Defendant Stucky. None were approved by any other members of Plaintiffs thesis committee. All of those acknowledgments sections conveyed thanks to various people and institutions, sometimes in profuse, humorous, or poetic form. In addition to thanking teachers, colleagues, family, friends, staff, employers, the university, and sources of grants or other support, some students thanked God for providing guidance or thanked their pets. The three sections approved by Dr. Stucky included (1) a three-page section describing how the student came to arrive at graduate school; thanking his grandfather, professors, staff, co-researchers, and “[o]ther chemists in the Stucky group that have given valuable input”; and endorsing certain products; plus a half-page of “negative statement^]” related to the inferior state of the chemists’ facilities and to a flood that ruined some of the student’s files; plus a dedication page honoring “my family and friends who have died since I began my college career” and with whom the student “would have liked ... to share this moment”; (2) a five-page section thanking many professors, scientists, friends, supervisors, colleagues, graduate students, a summer assistant, collaborators, “influential people in the zeolite field,” the staff of the Materials Research Laboratory, family, and friends; plus a dedication page honoring the student’s wife for “her support, encouragement, and love” and his daughter for her “smiles and hugs”; (3) a one-page section thanking the student’s professors and colleagues, his parents, and a friend; plus a dedication page honoring his wife “for all of her love and understanding.”
After holding a hearing, the court granted summary judgment in favor of Defendants. Plaintiff timely appealed.
STANDARD OF REVIEW
We review de novo a grant of summary judgment. Margolis v. Ryan, 140 F.3d *1100850, 852 (9th Cir.1998). Viewing the evidence in the light most favorable to the nonmoving party, we must decide whether there are any genuine issues of material fact and whether the district court correctly applied the substantive law. Id.
DISCUSSION
A. Qualified Immunity on the First Amendment Claim
We apply a three-step test to determine whether a defendant is entitled to qualified immunity on a federal constitutional claim. First, we must determine whether the facts alleged, viewed in the light most favorable to the plaintiff, demonstrate that the defendant’s conduct violated a constitutional right. Robinson v. Solano County, 278 F.3d 1007, 1012-13 (9th Cir.2002) (en banc) (citing Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001)). Next, if the facts alleged show a constitutional violation, we must decide whether the constitutional right at stake was clearly established at the time of the alleged violation. Id. Finally, if the right was clearly established, we assess whether an objectively reasonable government actor would have known that his or her conduct violated the plaintiffs constitutional right. Id.
Plaintiff primarily contends that the facts, viewed in his favor, demonstrate a violation of his clearly established First Amendment rights. He challenges three acts: (1) the thesis committee’s decision not to approve his “Disacknowledge-ments”; (2) the library’s decision not to file his thesis in its archives; and (3) the UCSB’s initial decision not to confer his degree.
Plaintiff cannot state separate First Amendment claims with respect to the second and third decisions. Under UCSB’s policy, each of those two decisions was nondiscretionary, that is, turned completely on the committee’s decision whether to approve the thesis. Had the committee approved the “Disacknowledgements” section, the library would have had to file the thesis containing it. The library had no independent authority to decide whether or not to include the thesis in its collection. Likewise, had Plaintiff filed an approved thesis with the library, UCSB would not have had discretion to decide to withhold or defer the degree.2
Because the decisions not to place the thesis in the library and to delay granting Plaintiffs degree were not independent decisions but, rather, were direct consequences of the committee’s decision not to approve the “Disacknowledgements,” the real question is whether Defendants violated Plaintiffs First Amendment rights when they refused to approve that section. We have found no precedent precisely on point. However, a review of the cases discussing the relationship between students’ free speech rights and schools’ power to regulate the content of curriculum demonstrates that educators can, consistent with the First Amendment, restrict student speech provided that the limitation is reasonably related to a legitimate pedagogical purpose.
In Hazelwood School District v. Kuhlmeier, 484 U.S. 260, 276, 108 S.Ct. 562, 98 *1101L.Ed.2d 592 (1988), the Supreme Court of the United States held that school officials did not violate students’ First Amendment rights when they prohibited the publication in the school newspaper of stories that the officials found objectionable. The Court concluded that the newspaper, which was produced by a high school journalism class, was “fairly ... characterized as part of the school curriculum” because it was “supervised by faculty members and designed to impart particular knowledge or skills to student participants and audiences.” Id. at 271, 108 S.Ct. 562. Because of its curricular nature, the newspaper did not qualify as a public forum. Id. at 272, 108 S.Ct. 562. The Court then held that, with respect to students’ curricular speech, “educators do not offend the First Amendment by exercising editorial control over the style and content of student speech in school-sponsored expressive activities so long as their actions are reasonably related to legitimate pedagogical concerns.” Id. at 273, 108 S.Ct. 562. Both the majority and the dissent in Hazelwood agreed that “the First Amendment permits educators ‘to assure that participants learn whatever lessons the activity is designed to teach’ ” and that
the First Amendment should afford an educator the prerogative not to sponsor the publication of a newspaper article that is “ungrammatical, poorly written, inadequately researched, biased or prejudiced,” or that falls short of the “high standards for ... student speech that is disseminated under [the school’s] auspices .... ” ... The educator may ... constitutionally “censor” poor grammar, writing, or research because to reward such expression would “materially disrupt]” the newspaper’s curricular purr pose.
Id. at 283-84, 108 S.Ct. 562 (Brennan, J., dissenting) (quoting id. at 271-72 & n. 4, 108 S.Ct. 562) (alteration in original); see also Bd. of Curators of Univ. of Mo. v. Horowitz, 435 U.S. 78, 91 n. 6, 98 S.Ct. ,948, 55 L.Ed.2d 124 (1978) (noting that a medical student properly may be judged on questions of personal hygiene and timeliness, as well as on questions of academic and clinical competence).
Settle v. Dickson County School Board, 53 F.3d 152 (6th Cir.1995), more strongly resembles the present ease. There, the plaintiff argued that her ninth-grade teacher violated her First Amendment rights when she refused to approve the plaintiffs chosen topic for a class research paper and gave the plaintiff a grade of zero on the assignment when the plaintiff refused to comply with requirements related to the assignment. Id. at 155. The student had submitted only one topic for the teacher’s approval, which the student duly received. Then the student — without the knowledge or approval of the teacher — changed her topic. Id. at 154. Relying on Hazelwood’s recognition of a school’s power to regulate classroom speech, the court rejected the plaintiffs First Amendment argument, holding:
The free speéch rights of students in the classroom must be limited because effective education depends not only on controlling boisterous conduct, but also on maintaining the focus of the class on the assignment in question. So long as the teacher violates no positive law or school policy, the teacher has broad authority to base her grades for students on her view of the merits of the students’ work. Grades are given as incentives for study, and they are the currency by which school work is measured. ... So long as the teacher limits speech or grades speech in the classroom in the name of learning and not as a pretext for punishing the student for her race, gender, economic class, religion or political persuasion, the federal courts should not interfere.
*1102Like judges, teachers should not punish or reward people on the basis of inadmissible factors — race, religion, gender, political ideology — but teachers, like judges, must daily decide which arguments are relevant, which computations are correct, which analogies are good or bad, and when it is time to stop writing or talking. Grades must be given by teachers in the classroom, just as cases are decided in the courtroom; and to this end teachers, like judges, must direct the content of speech. Teachers may frequently make mistakes in grading and otherwise, just as we do sometimes in deciding cases, but it is the essence of the teacher’s responsibility in the classroom to draw lines and make distinctions — in a word to encourage speech germane to the topic at hand and discourage speech unlikely to shed light on the subject.
Id. at 155-56 (citations omitted). One judge concurred in the judgment, but concluded that the First Amendment was not implicated at all by the facts presented:
The bottom line is that when a teacher makes an assignment, even if she does it poorly, the student has no constitutional right to do something other than that assignment and receive credit for it. It is not necessary to try to cram this situation into the framework of constitutional precedent, because there is no constitutional question.
Id. at 158 (Batchelder, J., concurring in the judgment).
Hazelwood and Settle lead to the conclusion that an educator can, consistent with the First Amendment, require that a student comply with the terms of an academic assignment. Those cases also make clear that the First Amendment does not require an educator to change the assignment to suit the student’s opinion or to approve the work of a student that, in his or her judgment, fails to meet a legitimate academic standard. Rather, as articulated by Hazelwood, “educators do not offend the First Amendment by exercising editorial control over the style and content of student speech in school-sponsored expressive activities so long as their actions are reasonably related to legitimate pedagogical concerns.” 484 U.S. at 273, 108 S.Ct. 562.
Plaintiff argues that the Hazelwood standard does not apply in the context of a university-level assignment, as distinct from a primary-school or secondary-school environment. It is true that the Court left open the question “whether the same degree of deference is appropriate with respect to school-sponsored expressive activities at the college and university level.” Id. at 278 n. 7, 108 S.Ct. 562. It also is true that courts addressing the extent to which a public college or university, consistent with the First Amendment, can regulate student speech in the context of extracurricular activities, such as yearbooks and newspapers, have held that Hazelwood deference does not apply. See, e.g., Kincaid v. Gibson, 236 F.3d 342, 346 & nn. 4 & 5 (6th Cir.2001) (en banc) (holding that the Hazelwood standard did not apply in a challenge to Kentucky State University’s regulation of the student yearbook); Student Gov’t Ass’n v. Bd. of Trs. of Univ. of Mass., 868 F.2d 473, 480 n. 6 (1st Cir.1989) (concluding that Hazelwood “is not applicable to college newspapers”); see also Nicholson v. Bd. of Educ. Torrance Unified Sch. Dist., 682 F.2d 858, 863 n. 4 (9th Cir.1982) (in a case holding that a high school could require pre-publication review of newspaper articles without violating students’ First Amendment rights, stating that “[different considerations govern application of the first amendment on the college campus and at lower level educational institutions” and that “activities of high school students” may be reviewed *1103more stringently than those of college students because “the former are in a much more adolescent and immature stage of life and less able to screen fact from propaganda” (citations and internal quotation marks omitted)).
However, the parties have not identified, nor have we found, any Supreme Court case discussing the appropriate standard for reviewing a university’s regulation of students’ curricular speech. It is thus an open question whether Hazelivood articulates the standard for reviewing a university’s assessment of a student’s academic work. We conclude that it does.
The Supreme Court has suggested that core curricular speech — that which is an integral part of the classroom-teaching function of an educational institution — differs from students’ extracurricular speech and that a public educational institution retains discretion to prescribe its curriculum. For example, in Arkansas Educational Television Commission v. Forbes, 523 U.S. 666, 118 S.Ct. 1633, 140 L.Ed.2d 875 (1998), the Supreme Court held that a debate sponsored by a state-owned public television station was a nonpublic forum from which the broadcaster could exclude an independent candidate in the exercise of journalistic discretion. In reaching that conclusion, the Court said:
As a general rule, the nature of editorial discretion counsels against subjecting broadcasters to claims of viewpoint discrimination. Programming decisions would be particularly vulnerable to claims of this type because even principled exclusions rooted in sound journalistic judgment can often be characterized as viewpoint based.... Much like a university selecting a commencement speaker, a public institution selecting speakers for a lecture series, or a public school prescribing its curriculum, a broadcaster by its nature will facilitate the expression of some viewpoints instead of others. Were the judiciary to require, and so to define and approve, pre-established criteria for access, it would risk implicating the courts in judgments that should be left to the exercise of journalistic discretion.
Id. at 673-74, 118 S.Ct. 1633 (emphasis added). The Court thus referred to the principle that a public school has discretion to engage in its own expressive activity of prescribing its curriculum.
An earlier Supreme Court case also distinguished between curricular and extracurricular activities in the First Amendment context. In Board of Education, Island Trees Union Free School District No. 26 v. Pico, 457 U.S. 853, 872, 102 S.Ct. 2799, 73 L.Ed.2d 435 (1982), the Court held that a local school board could not remove books from the school library solely because the members of the board disliked the ideas contained therein. The plurality opinion of the Court was careful, however, to clarify that its ruling did not apply to curricular speech. The plaintiffs did not seek
to impose limitations upon their school Board’s discretion to prescribe the curricula of the Island Trees schools. On the contrary, the only books at issue in this case are library books, books that by their nature are optional rather than required reading. Our adjudication of the present case thus does not intrude into the classroom, or into the compulsory courses taught there.
Id. at 862, 102 S.Ct. 2799; see also id. at 869, 102 S.Ct. 2799(stating that the school board was attempting improperly “to extend [its] claim of absolute discretion beyond the compulsory environment of the classroom, into the school library and the regime of voluntary inquiry that there holds sway”); Horowitz, 435 U.S. at 90, 98 S.Ct. 948 (observing that “the decision of an individual professor as to the proper *1104grade for a student in his course” is a determination that “requires an expert evaluation of cumulative information and is not readily adapted to the procedural tools of judicial ... decisionmaking”); Bd. of Educ. of Indep. Sch. Dist. No. 92 v. Earls, - U.S. -, 122 S.Ct. 2559, 153 L.Ed.2d 735 (2002) (distinguishing between core educational functions and voluntary extracurricular activities for Fourth Amendment purposes and holding that a school district constitutionally may require all students to submit to drug testing as a prerequisite to participating in all competitive extracurricular activities).
In summary, under the Supreme Court’s precedents, the curriculum of a public educational institution is one means by which the institution itself expresses its policy, a policy with which others do not have a constitutional right to interfere. Downs v. L.A. Unified Sch. Dist., 228 F.3d 1003, 1015-16 (9th Cir.2000), cert. denied, 532 U.S. 994, 121 S.Ct. 1653, 149 L.Ed.2d 636 (2001). The Supreme Court’s jurisprudence does not hold that an institution’s interest in mandating its curriculum and in limiting a student’s speech to that which is germane to a particular academic assignment diminishes as students age. Indeed, arguably the need for academic discipline and editorial rigor increases as a student’s learning progresses.
To the extent that the Supreme Court has addressed the difference between a university’s regulation of curricular speech and a primary or secondary school’s regulation of curricular speech, it has implied that a university’s control may be broader. It has done so in its cases recognizing the doctrine of university professors’ academic freedom, a doctrine that encompasses “the idea that universities and schools should have the freedom to make decisions about how and what to teach.” Bd. of Regents of Univ. of Wis. Sys. v. Southworth, 529 U.S. 217, 237, 120 S.Ct. 1346, 146 L.Ed.2d 193 (2000) (Souter, J., concurring in the judgment). In Sowthworth, Justice Souter summarized the current state of “academic freedom” law:
In Regents of Univ. of Mich. v. Ewing, 474 U.S. 214, 106 S.Ct. 507, 88 L.Ed.2d 523 (1985), we recognized these related conceptions: “Academic freedom thrives not only on the independent and uninhibited exchange of ideas among teachers and students, but also, and somewhat inconsistently, on autonomous decision-making by the academy itself.” Some of the opinions in our books emphasize broad conceptions of academic freedom that if accepted by the Court might seem to clothe the University with an immunity to any challenge to regulations made or obligations imposed in the discharge of its educational mission. So, in Sweezy v. New Hampshire, 354 U.S. 234, 77 S.Ct. 1203, 1 L.Ed.2d 1311 (1957), Justice Frankfurter, concurring in the result ..., explained the importance of a university’s ability to define its own mission by quoting from a statement on the open universities in South Africa:
“ ‘It is the business of a university to provide that atmosphere which is most conducive to speculation, experiment and creation. It is an atmosphere in which there prevail “the four essential freedoms” of a university — to determine for itself on academic grounds who may teach, what may be taught, how it shall be taught, and who may be admitted to study.’ ”
... While we have spoken in terms of a wide protection for the academic freedom and autonomy that bars legislatures (and courts) from imposing conditions on the spectrum of subjects taught and view-points expressed in college teaching ..., we have never held that universities he entirely beyond the reach of students’ First Amendment rights.
*1105Id. at 237-39, 120 S.Ct. 1346 (citations omitted).
We do not know with certainty that the Supreme Court would hold that Hazel-loood controls the inquiry into whether a university’s requirements for and evaluation of a student’s curricular speech infringe that student’s First Amendment rights. Nevertheless, of all the Supreme Court’s cases, Hazelwood appears to be the most analogous to the present case.
In view of a university’s strong interest in setting the content of its curriculum and teaching that content, Hazelwood provides a workable standard for evaluating a university student’s First Amendment claim stemming from curricular speech. That standard balances a university’s interest in academic freedom and a student’s First Amendment rights. It does not immunize the university altogether from First Amendment challenges but, at the same time, appropriately defers to the university’s expertise in defining academic standards and teaching students to meet them.
Applying the Hazehvood standard to the facts of this case, and viewing those facts in favor of Plaintiff, we conclude that Plaintiff cannot show a violation of his First Amendment rights. In this case, as in Settle, Plaintiff was given an assignment: the writing of a master’s thesis. That assignment, like the paper in Hazel-wood, is “fairly ... characterized as part of the ... curriculum,” 484 U.S. at 271, 108 S.Ct. 562, because it was designed to teach Plaintiff how to research within an academic specialty and how to present his results to other scholars in his field. Therefore, like the newspaper in Hazel-wood, Plaintiffs thesis was subject to a reviewing committee’s reasonable regulation. Plaintiff was given reasonable standards for that assignment, including a pe-dagogieally appropriate requirement that the thesis comply with professional standards governing his discipline. He was instructed that he should consult a standard style manual, or talk with members of his committee, about those requirements. Like the plaintiff in Settle, Plaintiff bypassed the approval process and prepared an assignment that did not comply with the stated criteria. Under Hazel-wood and Settle, Plaintiffs committee members acted well within their discretion, and in conformity with the First Amendment, when they declined to approve the noncompliant section. Their decision was reasonably related to a legitimate pedagogical objective: teaching Plaintiff the proper format for a scientific paper.
Moreover, the committee members had an affirmative First Amendment right not to approve Plaintiffs thesis. See Parate v. Isibor, 868 F.2d 821, 828-30 (6th Cir.1989) (holding that a university professor has a First Amendment right to assign grades and evaluate students as determined by his or her independent professional judgment). That is especially true where, as here, the committee members’ names appear in the thesis and where, according to the Guide, they are jointly responsible for its content. The presence of Defendants’ affirmative right underscores Plaintiffs lack of a First Amendment right to have his nonconforming thesis approved.
Plaintiff counters, first, that the Guide does not require acknowledgments sections to meet academic and professional standards but, instead, grants students wide discretion to write whatever they want. According to Plaintiff, the use of the word “may” in the part of the Guide defining the “Dedication and/or Acknowledgments” section3 of a thesis means that *1106a student has complete discretion with respect to the content of that section — the student “may” dedicate the thesis to someone special or give thanks to helpful individuals in the section, or the student “may” use the section to communicate some other message. That is not a permissible reading of the Guide. An acknowledgments section has a well-defined form and purpose in academic writing. Moreover, the context is the statement in the Guide that the inclusion of such a section is “optional.” Thus, the word “may” simply refers to the fact that a student “may” either include an appropriately drafted section thanking people or “may” omit the section altogether. That is, the discretion to which the term “may” refers is the discretion whether to include the section or not.4
Plaintiff also contends that the fact that the Guide permits the section to be in any “format” means that a student has freedom to choose the content of the acknowledgments section. We are not persuaded. “Format” commonly refers to the physical layout of a document, not its substantive content. See, e.g., The American Heritage Dictionary 535 (3d ed.2000). Nothing in the Guide suggests that “format” has a non-standard meaning here.
In the alternative, whatever the meaning of the Guide, Plaintiff argues that he has a First Amendment right to draft an acknowledgments section from any viewpoint. To the contrary, Hazelwood and Settle establish that — consistent with the First Amendment — a teacher may require a student to write a paper from a particular viewpoint, even if it is a viewpoint with which the student disagrees, so long as the requirement serves a legitimate pedagogical purpose. For example, a college history teacher may demand a paper defending Prohibition, and a law-school professor may assign students to write “opinions” showing how Justices Ginsburg and Scalia would analyze a particular Fourth Amendment question. In this case, the thesis committee was entitled to require that the acknowledgments section (if it were included) recognize those who made a positive contribution to Plaintiffs education. Such requirements are part of the teachers’ curricular mission to encourage critical thinking (in the hypothetical examples) and to conform to professional norms (in this case).
Finally, Plaintiff argues, even if the Guide requires that an acknowledgments section meet academic and professional standards, there is a genuine issue of material fact as to whether UCSB enforced the standards in his case for nonpedagogical reasons. He argues that some other students were not required to conform to those standards, suggesting that there actually were no standards.
A few prior acknowledgments sections that arguably were “nonconforming” create no issue of material fact, for two reasons. First, and most importantly, this thesis committee was entitled to set an academic standard for Plaintiffs thesis, including its acknowledgments section, even if no thesis committee in the past ever had set one. Second, this thesis committee was entitled to adhere to written academic standards even if some oth*1107er thesis committees (none of which was identical in composition to Plaintiffs committee) had been lax. The evidence on which Plaintiff relies is irrelevant; it simply has no bearing on whether his thesis committee had a legitimate pedagogical purpose. Instead, it simply shows, at best, that some professors are less rigorous in enforcing academic standards than others. While it would be preferable, as a matter of academic policy, for individual professors to strive for uniformity when evaluating students’ work, inconsistency among individual professors in applying academic standards to students’ work does not vest students with a constitutional right to passing grades on papers that would meet the approval of the easiest-grading professor. There is no First Amendment right to consistency.
Moreover, the summary judgment record does not support an inference that UCSB acted because of the content of Plaintiffs ideas, rather than the format and placement of those ideas. An academic thesis co-signed by a committee of professors is not a public forum, limited or otherwise.5 As Defendants explained to him, Plaintiff remained free to publish and publicize his ideas in many other ways.
In short, the decision of Plaintiffs committee members not to approve the “Disacknowledgements” section did not violate Plaintiffs First Amendment rights. Because UCSB’s decision not to place the thesis in the library and to defer granting Plaintiffs degree cannot be viewed as independent of the approval decision, thosé actions likewise did not violate Plaintiffs First Amendment rights. Therefore, the district court properly concluded that (a) Defendants are entitled to qualified immunity on Plaintiffs First Amendment claim and (b) Plaintiff cannot compel the library to file the unapproved thesis in the archives.
B. Qualified Immunity on the Procedural Due Process Claim
Plaintiff also argues that Defendants violated his clearly established right to due process when they “withheld [Plaintiffs] degree and otherwise harmed [him] without ever giving him a fair hearing.”
Although Plaintiff labéls Defendants’ conduct punitive or disciplinary, the entire record belies that characterization. The undisputed facts show that Plaintiff was not punished on account of his “Disack-nowledgements.” To the contrary, Defendants at all times confirmed their approval of his thesis as it had been submitted to them, and even pointed helpfully to ways in which Plaintiff could express the criticisms embodied in the “Disacknowledge-ments.” Defendants’ only act was a simple refusal to approve the section because it did not meet academic and professional standards. As a result, Plaintiff did not receive his degree earlier because he had not met the requirements to receive it. In view of those facts, the decision not to approve Plaintiffs thesis is properly characterized as an “academic” decision, rather than as a “disciplinary” decision.
Board of Curators of University of Missouri v. Horowitz, 435 U.S. 78, 98 S.Ct. 948, 55 L.Ed.2d 124 (1978), establishes the standard for procedural due process in the context of academic decisions. In that case, the plaintiff argued that the university had violated her right to procedural due process when it dismissed her for academic reasons without first giving her a hearing. Id. at 79-80, 98 S.Ct. 948. The Court, without deciding whether the *1108plaintiff had a protected liberty or property interest in continuing her education, rejected her argument. The Court held that, when dismissing a student for academic reasons, a university need not hold a hearing. Id. at 85, 89-91, 98 S.Ct. 948. A university meets the requirements of procedural due process so long as the dismissal decision is “careful and deliberate.” Id. at 85, 98 S.Ct. 948.
Here, the initial decision not to confer Plaintiffs degree for academic reasons was analogous, although not identical, to the academic-dismissal decision in Horowitz. Applying analogous principles, procedural due process did not require Defendants to hold a formal hearing before they decided to defer conferral of Plaintiffs degree until he met academic requirements. Instead, it was sufficient for Defendants to make a “careful and deliberate” decision. The record — particularly the written decisions resolving Plaintiffs various appeals — shows that they did. Consequently, the facts, even when viewed in favor of Plaintiff, do not establish a violation of procedural due process. The district court properly held that Defendants were entitled to qualified immunity on Plaintiffs procedural due process claim.
C. Plaintiff’s State-Law Claim
The district court’s decision granting summary judgment focuses entirely on Plaintiffs federal constitutional claims and is silent with respect to his claim under the California Constitution. The order does not state whether the court considered the state claim to be resolved or whether the court was dismissing the claim under United Mine Workers of America v. Gibbs, 383 U.S. 715, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966) (discussing when a federal court should retain pendent jurisdiction over state-law claims if federal claims are dismissed before trial). The reason for granting summary judgment was that Defendants were entitled to qualified immunity. Qualified immunity does not necessarily provide a ground for dismissing the California constitutional claim, even if the freedom of speech protected by the California Constitution is coextensive with the First Amendment. Consequently, we remand the case to the district court with directions either to address the state-law claim on the merits or to dismiss it.
CONCLUSION
We hold that Plaintiff does not have a First Amendment right to have his nonconforming thesis approved, nor did he have a right to a formal hearing with respect to his committee’s academic decision not to approve the thesis. As a result, Defendants are entitled to qualified immunity on Plaintiffs damages claims, and Plaintiff cannot compel Defendants to place the unapproved version of his thesis in the UCSB library.
Because the district court did not address Plaintiffs claim under the California Constitution, we remand the case to the district court to resolve it on the merits or dismiss it.
AFFIRMED with respect to the federal claims; REMANDED with respect to the California constitutional claim. The parties shall bear their own costs on appeal.

. The standard for acknowledgments articulated by Turabian is consistent with the standards articulated by other style manuals. See, e.g., Scientific Style and Format 588 (Council of Biology eds., 6th ed. 1994) ("An acknowledgment section can carry notices of permission to cite unpublished work, identification of grants and other kinds of financial support, and credits for contributions to the reported work that did not justify authorship.”); The New York Public Library Writer's Guide to Style and Usage 547 (Stonesong Press 1994) ("Acknowledgments. Here the author lists and thanks contributors, often including the editor, the designer, and any colleagues or experts who reviewed the manuscript.”).


. Contrary to the dissent's suggestion, UCSB’s ultimate decision to award Plaintiff a master’s degree despite his failure to meet all the required conditions for obtaining it (e.g., filing the thesis in the library) does not make those conditions nonmandatoiy and does not create a material issue of fact. Dissent at 1119. Rather, this outcome suggests only that UCSB decided to violate its mandatory policy in the hope of avoiding litigation and bad publicity. There is no issue of fact as to the content of the policy and no evidence that UCSB ever has deviated from the policy before or since, except to benefit Plaintiff in this one instance.


. The section provides: "You may wish to dedicate this work to someone special to you or to acknowledge particular persons who helped you. Within the usual margin restrictions, any format is acceptable for these pages.” (Emphasis added.)


. As a corollary, Plaintiff suggests that there can be no legitimate pedagogical purpose served by imposing academic standards on a section that is optional. For students who choose not to include an acknowledgments section at all, he points out, no learning will take place. That may be true, but it does not follow that there is no legitimate pedagogical purpose served by imposing criteria on those who do include such a section. Footnotes, like this one, are optional, but in each academic discipline there is a proper way to use footnotes; university professors may demand conformity with that standard when a student includes footnotes.


. The dissent posits that a "public forum” analysis might provide an appropriate standard for this case. Dissent at 1117. However, the dissent does not identify what, precisely, could constitute a public forum in this case.